DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on September 3, 2021 is entered.
	Claims 13-19 have been canceled.
	Claims 1-12 and 20-23 are pending and currently under consideration.

Note that the previous Species Election Requirement set forth in the Office Action mailed on December 23, 2020 has been withdrawn.   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.	In view of applicant’s amendment, following rejections are maintained.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-12 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-14, 17-35, and 37-49 of copending USSN 16/622,658 (the ‘658 application) and claim 21 of copending USSN 16/300,522 for the reasons of record.

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that the claim 21 of the ‘522 applicant was withdrawn.  Applicant asserts that the claims of the ‘658 application recites specific dosages.  Applicant argues that these copending claims recites additional elements not recited in the instant claims. As such applicant asserts that the claims are not overlapping and the rejections should be withdrawn.

This is not found persuasive for following reasons:

The instant claims are drawn to a method of treating a patient for an autoimmune disease comprising administering a therapeutically effective amount of an anti-FcRn antibody having the 

Here, contrary to applicant assertion of withdrawn claims in the copending ‘522, note that the withdrawn claims of the copending claims must be included in this rejection since withdrawn method claim 21 in the ‘522 application maybe rejoined. In addition, applicant has not dispute that the overlapping claims encompass the same or nearly the same anti-FcRn antibody.  Further, contrary to applicant arguments regarding the additional elements, the problem here is that the copending claims would anticipate the instant invention. For example, claim 21 of the copending ‘522 application is drawn to a method for treating autoimmune diseases including myasthenia gravis by administering the same or nearly the same anti-FcRn antibody having specific concentration and surfactant. The specific dosage recited in the copending claim 21 would anticipate instant claims drawn to a genus of a method of treating a patient for an autoimmune disease by administering the same or nearly the same anti-FcRn antibody without reciting any dosage (thus read on any dosage).  In addition, the species recited copending claims in the ‘658 applicant (drawn to a method of treating idiopathic thrombocytopenic purpura with dosage regimens) would anticipate the instant claims drawn to a genus of a method of treating a patient for an autoimmune disease by administering the same or nearly the same anti-FcRn antibody.

As such, applicant’s arguments have not been found persuasive.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

6.	This is a New Ground of Rejection necessitated by applicant’s submission of IDS. Claims 1-12 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending USSN 17/286,247 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same method of treating an autoimmune disease by administering the same anti-FcRn antibody.  As such, the copending claims would anticipate the instant claims (see attached Office Action Appendix for sequence alignments).


7.	The anti-FcRn antibody comprising VH CDRs 1-3 of SEQ ID NOs: 1-3 and VL CDRs of SEQ ID NOs: 4-6 is free of the prior art. 

8.	No claim is allowed.

9.	 Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 3, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644